Citation Nr: 1754010	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  12-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to January 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDING OF FACT

The Veteran's service-connected disabilities [major depressive disorder with anxiety, rated 50 percent; left eye postoperative cataracts, 30 percent; left eye corneal edema, 30 percent; left mandibular cystectomy residuals, 0 percent] are rated 80 percent, combined, and are reasonably shown to be of such nature and severity as to preclude her participation in substantially gainful employment consistent with her education and experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when a Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran's service-connected disabilities include major depressive disorder with anxiety, rated 50 percent; left eye postoperative cataracts, 30 percent; left eye corneal edema, 30 percent; left mandibular cystectomy residuals, 0 percent.  The combined schedular rating is 80 percent.  Therefore, the 38 C.F.R. § 4.16(a) schedular rating requirement for a TDIU rating is met.  The remaining (and dispositive) question is whether the service-connected disabilities render her incapable of participating in a regular substantially gainful occupation consistent with her education and work experience.
The Veteran has reported that she completed a GED.  Following service, she worked briefly as a mail clerk, before working as a hairstylist and massage therapist.  See September 2017 VA Form 21-8940.  She reported that she last worked full-time in 2002.  Social Security Administration (SSA) records show that she established entitlement to Social Security disability benefits in July 1999, with a primary diagnosis of glaucoma and a secondary diagnosis of anxiety disorder. 
On May 2014 VA mental disorders examination, major depressive disorders with associated anxiety mostly related to her service connected eye condition was diagnosed.  The Veteran reported feeling socially withdrawn, avoidant and hopeless.  She reported that she last worked (at a hair salon, cutting hair ) five years ago, and stopped working due to carpel tunnel and vision problems.  The examiner noted that the Veteran's degree of impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, circumstantial speech, disturbances of motivation and mood, difficultly establishing and maintain effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner opined that the Veteran is not capable of managing her financial affairs.
On February 2015 VA eye conditions examination, left eye corneal edema and glaucoma were diagnosed.  The examiner opined that the Veteran's eye conditions impact on her ability to work.  He noted that the Veteran's primary deficits are loss of stereoscopic binocular vision and reduction of peripheral field of vision and opined that the "occupations most affected by acquired monocular vision loss are those that require close work, vehicle operation and work demanding prolonged visual vigilance".  The examiner noted that loss of depth perception affects balance, and a decreased peripheral field of vision increases the risk of bumping into objects.
In an August 2015 statement, the Veteran reported that her eye condition prevents her from gaining and sustaining employment.  She reported that she can only see shadows and shapes, and reported that simple tasks are extremely difficult and sometimes impossible for her. 
On March 2016 mental disorders Disability Benefits Questionnaire (DBQ), the diagnosis was major depressive disorder.  The examiner noted that the Veteran's degree of impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran is not capable of managing her financial affairs.
On March 2016 eye conditions Disability Benefits Questionnaire (DBQ), the examiner opined that the Veteran's eye conditions impact on her ability to work.  He noted the Veteran's symptoms of eye pain, blurry vision, diplopia and damage to cornea, and other comorbidities, and opined that due to her eye conditions, her capacity to perform daily activities is diminished.  
On July 2016 VA mental disorders examination, depressive disorder with anxious distress was diagnosed.  The examiner noted that the Veteran's degree of impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including work or a work like setting. 
On July 2016 VA eye conditions examination, the Veteran reported double vision and left eye discomfort with profound vision loss.  The diagnoses were postoperative cataract removal, glaucoma and corneal edema.    The examiner opined that the Veteran's eye condition impact on her ability to work. 
At the September 2017 videoconference hearing before the undersigned, the Veteran testified that she is depressed, and cannot concentrate or be around people.  She testified that she gets very nervous and has panic attacks.  She also testified that due to her eye conditions she does not see well and has to wear dark glasses.  
Given the nature and severity of the Veteran's service connected disabilities and barriers to occupational opportunities that flow from her limited education and occupational experience, the Board finds it reasonable to conclude that her service-connected disabilities render her unemployable.   
VA examiners have noted that the Veteran's service-connected eye disabilities have diminished her capacity to perform daily activities and have opined that she is incapable of participating in any work demanding full functioning vision, or involving finances .  The February 2015 VA eye examiner noted that the Veteran's loss of depth perception affects balance and her decreased peripheral field of vision increases the risk of bumping into objects.  The Board finds that these effects of the Veteran's eye disabilities preclude her participation in physically demanding forms of work.  The Veteran's limited (to a GED degree) education and experience (primarily as hair stylist and massage therapist) have not provided her training/skills that would enable participation in the less physical and sedentary forms of employment, as would her limited visual acuity.  VA psychiatric examiners have opined that the Veteran's major depressive disorder with anxiety symptoms causes difficulty establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including work or a work like setting.  And while such is not dispositive, the Veteran's award of SSA disability benefits, based primarily on service-connected disabilities, is also probative evidence of her unemployability.
In summary, it is reasonably shown that due to her service connected disabilities the Veteran is precluded from participating in both physically demanding and less strenuous/sedentary forms of employment consistent with her education and occupational experience.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that the requirements for establishing entitlement to a TDIU rating are met, and that such rating is warranted.   


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


